Citation Nr: 1542784	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  07-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease prior to January 17, 2012.

2.  Entitlement to an initial disability rating in excess of 30 percent for status post total right knee replacement since March 1, 2013.    
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to November 1999, and had 2 years and 8 months of prior unverified service.

This case first came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial 10 percent rating for degenerative joint disease of the right knee, effective January 15, 2003.  In a December 2005 rating decision, a separate 10 percent rating was assigned for right knee instability.  (That disability is no longer within the scope of this appeal.)  

In a July 2013 rating decision, the RO retroactively assigned a 100 percent evaluation under 38 C.F.R. § 4.71a, diagnostic code (DC) 5055, from January 17, 2012, the date of a total right knee replacement surgery, to February 28, 2013, the date the RO determined to be last day of the month after the one-year, 100 percent rating following implantation of the prosthesis.  (The 100 percent rating itself was assigned subsequent to an initial one-month total rating assigned under 38 CFR §4.30 following hospital discharge.)  A 30 percent evaluation was assigned for the period beginning from March 1, 2013.

In September 2011, the Board denied the Veteran's claims for an increase rating for right knee degenerative joint disease and right knee instability.  He appealed the portion of the decision regarding the issue of right knee degenerative joint disease to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In September 2012, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the matter of an increased rating for right knee degenerative joint disease to the Board for action consistent with the September 2012 Court order.

 In March 2013 and July 2013, the Board remanded the claim for additional development. 

The issue of entitlement to a total rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim on appeal and a TDIU claim is not otherwise presently in appellate status before the Board as the Veteran is retired and he has not reported that it is due to his right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2015); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDINGS OF FACT

1.  Prior to January 17, 2012, the Veteran's right knee degenerative joint disease demonstrated pain and weakness, with associated functional effects, which remained at a noncompensable level.

2.  Since March 1, 2013, the Veteran's right knee disability involving status post total knee replacement (TKA) has involved pain and stiffness with associated functional effects, which did not manifested at an intermediate level of disability as defined in the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 for right knee degenerative joint disease prior to January 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

2.  The criteria for a disability rating higher than 30 percent for status post total right knee replacement since March 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the matter arises from the initial award of service connection for the right knee disability, and the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required as to the downstream issue involving the initial rating assignable, and any other timing or notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The law also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records (STRs) have been obtained and appear to be complete in relevant part.  Also, VA obtained those private medical records identified by the Veteran as relevant.  Finally, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  

At this point, the Board wishes to note that there is some debate as to whether the most recent examination was conducted in April 2013 or September 2013.  The VA examination report itself states September 2013.  In a May 2015 letter, the Veteran disputed this date, asserting that the September 2013 VA examination actually took place in April 2013.  He appears to be correct.  All administrative documents in the claims file indicate that the examination was conducted in April 2013.  The examination report itself gives a September 2013 date as the "date of note" and "entry date."  The only way to reconcile the different dates is to assume that the examination was conducted in April 2013, but not recorded (authored and signed by the examiner) until September 2013.  

As there is no indication that two different VA examinations were conducted-in April 2013 and September 2013-or any allegation that the information contained in the April 2013 examination report is inaccurate, there appears to be no need to undertake any further action in this regard.  Moreover, there appears to be no prejudice to the Veteran as no effective date is being assigned based on the results of this examination.  The typographical error is therefore nonconsequential.  

Finally, the record now before the Board does not indicate that his right knee symptoms have materially increased in severity since last VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the August 2013 Board remand directives.  Specifically, the VA examination report, which was conducted in April 2013, was finalized and added to the claims file in September 2013.  This was not strict compliance with the remand directives because a new VA examination was not conducted.  However, it substantially complies because the Board's ultimate reason for the remand was lack of a VA examination of record consistent with the terms of the JMPR.  Because the April/September 2013 VA examination is consistent with those terms, there is no reason to remand for strict compliance.  Finally, the matter was readjudicated in an April 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
 
A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Disabilities of the knee are evaluated under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

    
THE KNEE AND LEG  
Rating
5256   Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion between 0° and 10°
30
5257   Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10
5258   Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint
20
5259   Cartilage, semilunar, removal of, symptomatic
10
5260   Leg, limitation of flexion of:

Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°
0
5261   Leg, limitation of extension of:

Extension limited to 45°
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
5262   Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40
Malunion of:

With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
5263   Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)
10

Prosthetic replacement of knee joint is rated under the schedular criteria of Diagnostic Code 5055, which provides that 

5055   Knee replacement (prosthesis).


Prosthetic replacement of knee joint:


For 1 year following implantation of prosthesis
   
100
With chronic residuals consisting of severe painful motion or weakness in the affected extremity
   
60
With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.


Minimum rating
   
30

When a condition is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

C. Application of the Rating Schedule

(1) 10% Prior to January 17, 2012

Prior to January 17, 2012, the Veteran was assigned a 10 percent rating under DC 5003 on the basis of noncompensable, painful motion.  

After further study of the evidence, the Board must again find that a rating higher than 10 percent cannot be assigned as his range of motion throughout this time period remained at a noncompensable level under the rating schedule.  

First, his flexion was not more closely limited to 45 degrees.  Rather, it was to 120 degrees on VA examination in June 2003; to 125 degrees in November 2003; to 120 degrees on VA examination in October 2005; to 115 degrees in March 2007 and June 2008; to 120 degrees on VA examination in September 2009; and to 125 degrees in November 2011.  

Second, his extension did not more closely approximate extension to 10 degrees.  Rather, his extension was to 0 degrees on VA examination in June 2003; to 0 degrees in November 2003; to 0 degrees on VA examination in October 2005; to 4 degrees on VA examination in September 2009; and to 5 degrees in November 2011.  

The Board notes that the VA examinations expressly addressed the functional effects of pain and other factors during flare-ups and after use over time.  The Board has listed (in the prior two paragraphs) those limitations in degrees as specified by the VA examiners.  In this regard, the Board further notes the concern raised in the parties' JMPR, which called attention to the September 2009 VA examiner's opinion indicating that "It would be speculative to predict additional functional impairment other than to say that he would avoid strenuous physical activities during the flares due to pain."  A higher rating cannot be assigned on the basis of this VA examiner's remarks for two related reasons.  

First, the September 2009 VA examiner found that it would be speculative to determine any additional degrees of lost motion.  The VA examiner's reasoning, in overall context, is discernable and understandable - that the Veteran was not being examined after repeated use or during a flare-up.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale.)  

Second, and relatedly, even when viewing the evidence in a light most favorable to the Veteran, the functional effects described by him and the VA examiner do not appear to indicate a level of functional loss more nearly approximating a higher-level of disability.  In this regard, the VA examiner noted that the Veteran was self-limited in conducting strenuous activities.  The specific example the Veteran gave during the examination (and documented by the VA examiner in three separate locations of the report) was that he could no longer go golfing.  The VA examiner appears to have concurred, as he noted that the Veteran was prevented from exercise (except swimming), sports, and recreation.  There were also a "moderate" effect on traveling, and a "mild" effect on other routine activities, such as chores and shopping.  

In light of these findings, it would appear that the Veteran had, at most, a mild or moderate functional effect under the ordinary conditions of daily life, notwithstanding his inability to go golfing.  See 38 C.F.R. § 4.10.  These functional limitations described by the September 2009 VA examiner do not provide an evidentiary basis for assigning a higher rating.  

Thus, because a compensable limitation has not established, a disability rating higher than 10 percent prior to January 17, 2012, cannot be granted.  

(2) 30% Beginning from March 1, 2013

The Veteran has been assigned a 30 percent rating under DC 5055 rating since March 1, 2013.  He was assigned a 100 percent rating under DC 5055 during the intervening time period between January 2012 and March 1, 2013.  This 100 percent rating was assigned for longer than one year following his TKA performed on January 17, 2012, thus exceeding the time period prescribed for this 100 percent rating under DC 5055.  See 38 C.F.R. § 4.71a.  There would appear to be no basis in law or fact to otherwise extend this 100 percent rating under DC 5055, nor does the Veteran appear to be contending such.  

After further study of the evidence, the Board must find that a rating higher than 30 percent cannot be assigned at any point since March 1, 2013, as his disability throughout this time period remained at a noncompensable level under the rating schedule.  

Since March 1, 2013, under DC 5055, the evidence demonstrates that the disability has not involved a 60 percent level of disability involving "severe" pain or weakness.  Nor is there any intermediate degree of disability under intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  His range of motion in June 2013 was at worst, 0 to 95 degrees (measured on five different days throughout that month).  On private evaluation in December 2013, he had motion from 5 to 110 degrees, but it was to 0 to 90 degrees in July 2014.  Then, on VA examination in September 2013, he had range of motion from 0 to 90 degrees.  These ranges of motion do not more approximate an intermediate degree of disability under DC 5261.  All of these medical records also establish an absence of ankylosis, thereby precluding an intermediate rating under DC 5256.  Likewise, the September 2013 VA examination and a July 2014 private evaluation affirmatively report the knee replacement hardware as without complications, such as "loosening or other abnormalities" (July 2014).  Such a disability picture is inconsistent with nonunion of the tibia and fibula, with loose motion, requiring brace, as defined in DC 5262.    

At this point, the Board wishes to highlight the September 2013 VA examiner's answer to question 13.1, which asked the examiner to "indicate side and severity of [TKA] residuals."  The examiner marked "[i]ntermediate degrees of residual weakness, pain, or limitation of motion."  Immediately below this, the VA examiner also marked that the Veteran had a surgical scar [for which he is not separately service-connected].  

The VA examiner's indication of "intermediate degrees" appears to mirror the language in DC 5055 indicating a rating between 30 and 60 percent for "intermediate degrees" of symptomatology.  See 4.71a.  

The VA examiner noted as examples of the Veteran's functional effects, the following:

1. The [V]eteran can only walk 100 yards at a time before stopping to rest.
2. The [V]eteran cannot kneel or squat.
3. The [V]eteran cannot climb a ladder.
4. The [V]eteran can only climb one flight of stairs at a time.
5. The [V]eteran can only sit for 30 minutes at a time.

However, the VA examiner went on to give the specific functional limitation findings as follows:  

- There is no pain, weakness, fatigability, or incoordination during ROM testing of the right knee. 
- There is no additional ROM loss after repetitive ROM testing of the right knee. 
- Zero degrees of additional ROM loss is assessed after repetitive ROM testing of the right knee. 

The September 2013 VA examination also noted occasional use of a cane (and a private evaluation in December 2013 notes use of a walker).  

Because the VA examiner found no additional functional effects, it does not appear on an overall reading that the VA examiner use of "intermediate degrees" was an attempt to give an opinion indicating that the disability warranted an intermediate disability rating under DC 5055.  Nor can it be read to mean this.  By law, it is important to stress that any examiner's opinion must be confined to medical ones, because the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is solely within the Board's adjudicative authority, rather than an examiner's.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Because the Board cannot otherwise rely on a medical expert's opinion on a legal matter, this VA examiner's opinion must be understood as giving an opinion on the medical state of the disability rather than the legal severity as defined in the rating schedule under DCs 5256, 5261, or 5262.  Stated differently, the VA examiner describes an "intermediate" disability level, but one that does not more nearly approximate the legal criteria for a higher level disability rating under one of these DCs, even when considering the functional impairments contemplated by Deluca/Mitchell.  Thus, a higher rating cannot be assigned on this basis.  

Otherwise, because the rating schedule contains a specific diagnostic code for a total knee replacement, the disability cannot be rated by analogy to any other diagnostic code.  See Copeland, 27 Vet. App. at 337.  

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected knee disability both prior to and after his TKA involves signs and symptoms, such as painful motion, weakness, and associated functional effects involving being precluded from sports and difficulty with stairs with occasional use of a cane or walker.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home, and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

The Board takes further notice that the Veteran is currently service-connected for one other disability involving the right knee.  There is, however, no indication of a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181   (1998). 

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted. 

E.  Summary

The Board finds that an initial rating higher than 10 percent for the Veteran's right knee disability cannot be granted prior to January 17, 2012, and an increased rating higher than 30 percent cannot be assigned at any point since March 1, 2013.  Extraschedular referral is not warranted, and staged ratings, except as currently assigned, are not otherwise in order.  In reaching this outcome, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  


ORDER

An initial disability rating in excess of 10 percent for right knee degenerative joint disease prior to January 17, 2012, is denied.

An initial disability rating in excess of 30 percent for status post right knee replacement since March 1, 2013, is denied.    



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


